     Case 2:14-cv-02110-JAM-CKD Document 109 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY CARR,                                           No. 2:14-cv-2110 JAM CKD P
12                              Plaintiff,
13               v.                                         ORDER
14    FEDERAL BUREAU OF PRISONS, et al.,
15                              Defendants.
16

17              The parties’ stipulated request to dismiss the entire action with prejudice, with all

18   parties to bear their own costs and attorneys’ fees, (ECF No. 108) is granted. This action is

19   dismissed and the Clerk of the Court is directed to close the case.

20              IT IS SO ORDERED.

21   Dated: May 5, 2020
                                                          _____________________________________
22
                                                          CAROLYN K. DELANEY
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25   13:carr2110.stip.dismiss


26
27

28
                                                           1
